397 U.S. 821 (1970)
JEFFERSON ET AL.
v.
HACKNEY, COMMISSIONER, DEPARTMENT OF PUBLIC WELFARE OF TEXAS, ET AL.
No. 1345, Misc.
Supreme Court of United States.
Decided May 4, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS.
Ed J. Polk and Carl Rachlin for appellants.
Crawford C. Martin, Attorney General of Texas, Nola White, First Assistant Attorney General, Pat Bailey, Executive Assistant Attorney General, and W. O. Shultz II, Assistant Attorney General, for appellees.
PER CURIAM.
The motion for leave to proceed in forma pauperis is granted. The judgment is vacated and the case is remanded to the United States District Court for the Northern District of Texas for further consideration in light of Rosado v. Wyman, ante, p. 397.